Citation Nr: 0631774	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to 
March 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In his notice of disagreement and his substantive appeal, 
the veteran claims that his service-connected tinnitus has 
caused peripheral vestibular disorder.  Secondary service 
connection for that disorder is referred to the RO for 
appropriate action.  


REMAND

An adverse rating decision was issued in January 2001 and 
the veteran perfected an appeal.  In December 2003, this 
Board remanded the appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  One of the instructions in the remand order 
was that after that development, the RO should readjudicate 
the veteran's claims for entitlement to a compensable 
evaluation for bilateral hearing loss and entitlement to an 
increased initial evaluation for tinnitus, and if the claims 
remain denied, the RO should issue a supplemental statement 
of the case (SSOC).  In November 2005, the RO denied the 
veteran's hearing loss claim and issued an SSOC addressing 
the hearing loss issue.  The SSOC did not address the 
tinnitus issue.  

In March 2006, this Board denied the veteran's claim for a 
compensable evaluation for hearing loss.  In that decision, 
the Board noted that with respect to the tinnitus issue, the 
appeal was stayed until a final decision would be entered in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), a case 
addressing whether an evaluation greater than 10 percent was 
available for bilateral tinnitus.  That decision recently 
became final in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006) (lower court erred in not deferring to VA's 
interpretation of its own regulations (38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260), which limits a veteran to a 
single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral).  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

The Board's December 2003 decision required readjudication 
of the tinnitus issue, which has not been done.  If remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).   Accordingly, this appeal 
is remanded for readjudication of the tinnitus issue in 
light of the evidence obtained since the last adjudication.  

In addition, the March 2004 letter to the veteran explaining 
what evidence is necessary to substantiate his claim invited 
the veteran to submit evidence that his tinnitus disability 
had increased in severity.  But since the appeal involves 
the assignment of an initial evaluation, staged ratings 
under Fenderson v. West, 12 Vet. App. 119, 126-127 (1999), 
are possible.  Thus, all evidence about the severity of the 
veteran's tinnitus from the time of the claim filing date 
forward would be pertinent to his appeal.  Moreover, since 
the veteran appears to be seeking an extra-schedular 
evaluation, evidence of any exceptional circumstances, such 
as hospitalizations for the treatment of his tinnitus or how 
the disability interferes with his employment would also be 
helpful.  

Accordingly, the case is REMANDED to the RO, via the AMC, 
Washington, DC, for the following action:

1. Notify the veteran of the evidence 
necessary to substantiate his appeal, 
including all evidence since the filing of 
his claim about the severity of his 
tinnitus disorder and about any 
exceptional circumstances that exist with 
respect to that disorder.  

2.  If the veteran identifies any evidence 
that would be helpful to his claim, assist 
the veteran in obtaining that evidence.  
Associate any additional evidence with the 
claims folder.  

3.  Thereafter, readjudicate the tinnitus 
claim.  If the claim remains denied, an 
SSOC should be issued to the veteran and 
his representative and they should be 
given an opportunity to respond before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



